                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF OKLAHOMA


       UNITED STATES OF AMERICA,                           )
                                               Plaintiff   )   Case No.       CR-20-64-RAW
                                                           )
                              v.                           )
                                                           )
       TOMMY RYAN GOUGE,                                   )   Date:          10/14/2020
                                             Defendant.    )   Time:          9:40 a.m. – 9:47 a.m.


                   MINUTE SHEET – MOTION HEAING and SAID CAUSE CAME ON
                                FOR PRETRIAL CONFERENCE

U.S. District Court Judge, Ronald A. White      Teka Stephens, Deputy Clerk   Karla McWhorter, Reporter
                                                                              FTR Courtroom: 2 - Room 224

Counsel for Plaintiff: Benjamin P. Gifford, Asst. United States Attorney
Counsel for Defendant: Robert S. Williams, Asst. Federal Public Defender ☒ Defendant appears in person with counsel

MINUTES:

Comes on for hearing on Defendant’s Opposed Motion to Extend Scheduling Order Dates. Counsel for Defendant
announced that Defendant has now executed a Waiver of Speedy Trial and the Government has indicated that they
withdraw their objection based on the executed Waiver. Further discussion. ENTERING ORDER: granting Defendant’s
Motion to Extend Scheduling Order Dates. Jury Trial to be continued to the January 2021 docket. (Written Order to
follow) (RAW). Nothing further by either party.

Defendant remanded to custody of U.S. Marshal
